PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Root et al.
Application No. 16/350,273
Filed: 25 Oct 2018
For: Apparatus and method for vehicular monitoring, analysis, and control of wheel end systems
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c), filed July 19, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application listed on the concurrently-filed Application Data Sheet (ADS).  

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4). In addition, the petition under 37 CFR § 1.78(c) must be accompanied by:

(1)	the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2)	the petition fee set forth in § 1.17(m); and

(3)	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

The petition does not satisfy items (1) or (3) above.

With respect to item (1), the corrected ADS submitted does not include the appropriate markings (i.e., underlining for insertions and strike through or brackets for text removed) to show the changes in the domestic benefit priority information previously of record.



MPEP § 601.05(a)(II) states in pertinent part that the identification of the information being changed on a corrected ADS should be made relative to the most recent filing receipt.

The ADS supplied with the petition is not properly marked up to identify the information being added relative to the most recent filing receipt, mailed January 30, 2019:


    PNG
    media_image2.png
    60
    689
    media_image2.png
    Greyscale


Therefore, the corrected ADS should include underlining of all information being added for the domestic benefit claims, with no strike-through of existing information (since no domestic benefit claims are currently of record).

With respect to item (3), petitioner has submitted the required statement of unintentional delay. However, this petition for acceptance of a claim for late priority under 37 CFR 1.78(c) was filed more than two years after the date for the domestic benefit claim was due.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. Details regarding the cause of petitioner’s failure to timely file the benefit claim, when the failure to timely file the benefit claim was discovered, and the delay between discovery of the failure to timely file the benefit claim and filing of the petition under 37 CFR 1.78 are of particular relevance. Petitioner should provide relevant dates and identify responsible parties where appropriate.

See MPEP § 711.03(c)(II)(C)-(H) for additional guidance on the information required to establish that the entire delay was unintentional.



Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1

Any questions concerning this matter may be directed to the undersigned at (571) 270-7064.



/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)